979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Carter SKINNER, Petitioner-Appellant,v.David WILLIAMS;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.Jerry Carter SKINNER, Petitioner-Appellant,v.David WILLIAMS;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
Nos. 92-6506, 92-6635.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 18, 1992Decided:  October 28, 1992

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-797-AM)
Jerry Carter Skinner, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Jerry Carter Skinner seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988) and denying his motion for reconsideration under Fed.  R. Civ. P. 60.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, though we grant Skinner leave to proceed in forma pauperis, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Skinner v. Williams, No. CA-91-797-AM (E.D. Va., Mar. 5 and May 13, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Skinner's request for mandamus relief and his motion for appointment of counsel